Citation Nr: 1014119	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision by the RO in San Diego, 
California that denied an increase in a noncompensable rating 
for service-connected hearing loss of the left ear.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in January 2010.

Additional evidence, namely, a statement from the Veteran, 
was received from him in January 2010 at his Board hearing.  
As the Veteran has waived initial RO review of this evidence, 
the Board will consider it.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

Service-connected left ear hearing loss is manifested by no 
more than Level II hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2006.  Additional notice was sent in 
January 2009 and the claim was readjudicated in a March 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his service-connected hearing loss 
of the left ear is more disabling than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that the Veteran's hearing loss of the right 
ear is not service-connected, and that his service-connected 
tinnitus is rated as 10 percent disabling.  Symptoms related 
to service-connected tinnitus may not be considered while 
evaluating the service-connected left ear hearing loss.  See 
38 C.F.R. § 4.14.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. § 
4.85, Table VII.  

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman 
numeral hearing impairment level is determined from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  As an initial matter, the 
Board finds that an exceptional pattern of hearing under 38 
C.F.R. § 4.86 in the context of the Veteran's most recent VA 
examinations has not been shown and that regulation is 
inapplicable.

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).  However, if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or 
more, compensation is payable for hearing impairment in both 
the service-connected and non-service-connected ears if 
hearing impairment in the non-service-connected ear is a 
disability by VA standards.  38 C.F.R. § 3.383(a)(3).  VA 
regulations specify that impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The evaluation of hearing impairment applies a rather 
structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


Audiometric testing on VA examination in February 2005 
revealed right ear decibel thresholds of 10, 15, 40, and 40, 
and left ear decibel thresholds of 10, 35, 55, and 60 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.

The puretone threshold average was 26 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Those results 
correspond with a hearing impairment level in the left ear of 
I, under Table VI.  Considered with a hearing impairment 
level of I in the right ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

VA outpatient treatment records dated since 2005 reflect that 
the Veteran has been seen for bilateral hearing loss.  
Audiology records dated in March 2006 reflect that the 
Veteran's left ear hearing acuity had decreased since 
February 2005.  The examiner diagnosed mild sloping to 
profound sensorineural hearing loss in the left ear from 1500 
to 8000 Hertz.  Word recognition scores were 100 percent at 
50 decibels in the right ear, and 64 percent at 70 decibels 
in the left ear.  The Veteran underwent brain stem auditory 
evoked responses (BAER) testing in March 2006; the results 
were normal.  A brain magnetic resonance imaging (MRI) scan 
was performed in May 2006 to rule out acoustic neuroma in 
light of the Veteran's asymmetric hearing loss.  The 
pertinent diagnostic impression was unremarkable internal 
auditory canal and cerebellopontine angle bilaterally.  The 
Veteran received a left hearing aid in July 2006.

Audiometric testing on VA examination in June 2006 revealed 
right ear decibel thresholds of 5, 25, 45, and 50, and left 
ear decibel thresholds of 15, 45, 60, and 65 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.

The puretone threshold average was 31 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 84 percent in the left ear.  The examiner 
noted that word recognition ability was excellent in the 
right ear and good in the left ear.  The examination results 
correspond with a hearing impairment level in the left ear of 
II, under Table VI.  Considered with a hearing impairment 
level of I in the right ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Audiometric testing on VA examination in January 2009 
revealed right ear decibel thresholds of 10, 25, 40, and 40, 
and left ear decibel thresholds of 10, 35, 55, and 55 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.

The puretone threshold average was 29 decibels in the right 
ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 84 percent in the left ear.  Those results 
correspond with a hearing impairment level in the left ear of 
II, under Table VI.  Considered with a hearing impairment 
level of I in the right ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The January 2009 VA examiner noted that the Veteran 
complained of constant bilateral tinnitus, and reported that 
his hearing loss affected his activities of daily living, as 
he had difficulty distinguishing words and said that many 
times he misunderstood what others were saying to him.

In a January 2010 written statement and in his January 2010 
hearing testimony, the Veteran essentially reiterated his 
earlier assertions to the effect that his left ear hearing 
acuity had decreased, and that as a result of his hearing 
loss, he had difficulty understanding other people when they 
spoke to him.  He said he was not able to hear well in the 
real world (as compared to a test environment).  He stated 
that he wore hearing aids in both ears.

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In this case, the VA examiner in January 2009 noted the 
functional impairment caused by the Veteran's hearing loss, 
which included difficulty distinguishing words and 
understanding others.  The Board finds that such functional 
impairment, in addition to the Veteran's other reports, has 
been appropriately considered but the overall evidence, as 
previously discussed, fails to support assignment of a 
compensable evaluation.

The Board appreciates the difficulties which the Veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his left ear hearing loss is 
noncompensable. Lendenmann, supra.  In sum, the Board finds 
that for these reasons and bases, the preponderance of the 
evidence is against an increased compensable rating for 
hearing loss of the left ear, throughout the rating period on 
appeal.  See Hart, supra.

As to whether the record raises the matter of referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
for the disabilities on appeal reasonably describe the 
Veteran's symptomatology and level of disability.  
Consideration of an extraschedular rating under 38 C.F.R. § 
3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The Veteran's complaints related to hearing loss are 
considered under the appropriate diagnostic codes.  The 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected left ear hearing loss is adequate and referral for 
an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).  Audiologists' reports as to the 
effects of hearing loss on occupational functioning and daily 
activities can support consideration of an extraschedular 
evaluation.  See Martinak, supra.  The evidence reflects that 
the VA examiners reviewed the claims file and considered the 
Veteran's reports that his hearing loss affected his ability 
to hear conversations.  The Board finds that referral for 
extraschedular evaluation is not indicated by the evidence.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for a compensable disability rating for hearing loss of 
the left ear must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased compensable rating for service-connected hearing 
loss of the left ear is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


